IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED


ZACHARY S. GAME,

             Appellant,

 v.                                                    Case No. 5D18-1967

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed September 25, 2018

3.850 Appeal from the Circuit Court
for Volusia County,
James R. Clayton, Judge.

Zachary S. Game, Crawfordville, pro se.

No Appearance for Appellee.


PER CURIAM.

      AFFIRMED. See Koons v. State¸165 So. 3d 718 (Fla. 5th DCA 2015).




COHEN, C.J., ORFINGER and WALLIS, JJ., concur.